DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claim 7 is objected to because of the following informalities: In claim 7, lines 2, the phrase “functional part is formed a convex….” is inaccurate. The phrase should be - - functional parts that form a convex …. - -.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(s) 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tomlin (US 4,124,946). With respect to claims 1-6, Tomlin a discloses shoe outsole of a shoe having an outsole and an insole (insole 1 being shaped to conform to the plantar surface of a human foot and seated in a recess in the outsole 2 to which the insole and upper are attached), the shoe outsole (molded material such as polyurethane) comprising: a sole-corresponding part corresponding to the foot sole of a wearer (see figures 5 & 7,  wherein the insole 1is seen with the outer sole 2); a toe-corresponding part (area where the elevation 10 and depression 11 is seated) corresponding to the toes of a wearer at the front of the sole- corresponding part; a heel-corresponding part (area in the back where the cupped heel seat 7 is seated) corresponding to the heel of a wearer at the rear of the sole- corresponding part; and a propulsion strengthening part (elevation 9; elevation 10 & depression 11) corresponding to the plantar arch of a wearer, being formed with a convex shape (elevation 10) in between the front end of the sole-corresponding part and the rear end of the toe- corresponding part, and having an area corresponding to the big toe recess (depression 11, see figures 6 & 8) lower than an area corresponding to the little toe recess (the big toe lies flatly alongside of the elevation 10, lower than the other toes as seen in FIG. 2 and anteriorly the tip of the great toe or first digital phalanx rests in a slight depression 12); wherein the propulsion strengthening part (9, 10, 11, 12) is characterized in that the higher surface of the propulsion strengthening part is convexly embossed (product-by process claim; see 10 in -by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art. The shoe outsole of Tomlin is made of moldable material such as polyurethane. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tomlin in view of Huang (US 5,165,183). Tomlin as described above discloses all the limitations of the claims except for the shoe outsole further comprising: a plurality of shock absorbing functional parts that form a convex higher surface and a concave lower surface. Huang discloses a sole having a plurality of shock absorbing functional parts that is form a convex higher surface and a concave lower surface. The top layer or insole has a corrugated wave-like surface with a plurality of protruding crests and recessed troughs. The gaps/concave between .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tomlin. Tomlin as described above discloses all the limitations of the claims except for wherein the propulsion strengthening part is characterized in that the width of a portion corresponding to the big toe recess is narrower than the width of a portion corresponding to the little toe recess. With regard to claims and the width of the propulsion strengthening part, it would have been an obvious to one of ordinary skill in the art to modify the width as claimed, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shown are shoe outsoles analogous to applicant’s instant invention.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

							/JILA M MOHANDESI/							Primary Examiner, Art Unit 3732                                                                                                                                                                                                        
JMM
09/21/2021